     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.1 Page 1 of 50


                                                                     FILED
                                                                    Aug 28 2020
 1   Anton Ewing (NOT AN ATTORNEY)
     3077 B Clairemont Drive #372                               CLERK, U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
 2   San Diego, CA 9211 7                                   BY         s/ vanessac      DEPUTY


 3

 4   Plaintiff In Pro Per
 5

 6

 7               THE UNITED STATES FEDERAL DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9

10   Anton Ewing,                                               '20CV1686
                                                 Civil Case No. _  ___    AJB
                                                                            _AGS
                                                                              __
11                Plaintiff,                     INITIAL COMPLAINT
                                                    1. NEGLIGENT VIOLATIONS OF
12         vs.                                         THE TELEPHONE
13                                                     CONSUMER PROTECTION
     Herberg, LLC, a Wyoming Limited                   ACT [47 U.S.C §227 (b)]
14
                                                   2. WILLFUL VIOLATIONS OF
     Liability Company, doing business as              THE TELEPHONE
15
     Herberg Capital;                                  CONSUMER PROTECTION
16                                                     ACT [47 U.S.C. §227(b)]
     Scott Herberg, an individual,                 3. NEGLIGENT VIOLATIONS OF
17
                                                       THE TELEPHONE
                 Defendants.
18                                                     CONSUMER PROTECTION
                                                       ACT [47 U.S.C. §227 (c)]
19
                                                   4. WILLFUL VIOLATIONS OF
20                                                     THE TELEPHONE
                                                       CONSUMER PROTECTION
21
                                                       ACT [47 U.S.C. §227(c)]
22                                                 5. VIOLATION OF CALIFORNIA
                                                       INVASION OF PRIVANCY
23                                                     ACT [PC §632.7 §637.2]
24
                                                 JURY TRIAL REQUESTED
25                                           )

                               PLAINTIFF'S INITIAL COMPLAINT- 1
                                                                                                 CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.2 Page 2 of 50




            Plaintiff Anton Ewing ("Plaintiff'), an individual, alleges the following upo
 2
     information and belief based upon personal knowledge:
 3

 4                              I. NATURE OF THE CASE
 5
     1.     On or about June 1, 2020, the Southern District of California Federal Distric
 6
     Court modified, amended and otherwise changed Civil Local Rule 83.3 to read as
 7
     what is now Local Rule 2.1.
 8
     2.     In Local Rule 2.1 it states: "We-- judges, lawyers, court staff, parties-all
 9
     have a responsibility in ensuring that we preserve the legacy of this institution by
10   conducting ourselves according to the Golden Rule-to treat others as we
11   ourselves would like to be treated."
12   3.     The federal judges of the Southern District stated in LR 2.1 that "[a]lthough
13   adversarial, the experience does not have to, and should not, be antagonistic or
14   hostile." Name calling seems and appears to be antagonistic and hostile. Plaintiff
15   hopes that defendant's attorney will not engage in behavior that brings discredit to

16   the Bar and the courts.

17
     4.     Importantly, the federal judges of the Southern District went on to say, at L
     2.l(a)(l), that "[c]ivility is paramount and not to be confused with weakness.
18
     Civility in action and words is fundamental to the effective and efficient
19
     functioning of our system of justice and public confidence in that system."
20
     5.     Moreover, the federal judges of the Southern District went even further to
21
     say, in LR 2.1, that "[n]o one is above the law and, equally important, no one is
22
     entitled to act in such a way that erodes the public's trust in the administration of
23
     justice."
24
     6.     The federal judges of the Southern District stated, at LR 2.1, that "[t]his
25
     court is committed to ensuring that all who work within it and come before it treat

                                 PLAINTIFF'S INITIAL COMPLAINT- 2
                                                                                             CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.3 Page 3 of 50




 1   each other with decency, dignity, and respect."
 2   7.      At LR 2.l(a)(3) the federal judges of the Southern District stated "[w]e

 3   expect lawyers to treat adverse witnesses, litigants and opposing counsel with

 4
     courtesy, fairness and respect."

 5
     8.      Plaintiff is hopeful that "the court expects that all who practice in this court
     will adhere to this Code of Conduct in all of their interactions within the courts of
 6
     this judicial district, in order to nurture, rather than tarnish, the practice of law."
 7
     9.      Plaintiff brings this action seeking damages and any other available legal or
 8
     equitable remedies resulting from the illegal actions of Herberg, LLC, a Wyoming
 9
     limited liability company ("Herberg") and its owner, officer, sole member and
10
     Manager, Scott Herberg ("Scott Herberg"), in negligently, knowingly, and/or
11
     willfully contacting Plaintiff on Plaintiff's cellular telephone and landline home
12
     phones in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et
13
     seq. ("TCPA") and related regulations, specifically the National Do-Not-Call
14   provisions, thereby invading Plaintiff's privacy. Further, Defendants each violated
15   California's Invasion of Privacy Act (CIPA) by illegally recording the
16   telemarketing calls they made to Plaintiff without disclosing that such calls were
17   being recorded by Defendants, all in violation of PC §637.2 and PC §632.7. This
18   case involves more than one call in violation of the TCPA and CIPA.
19   10.     Herberg, LLC is the agent of Scott Herberg because Scott Herberg has

20   directed and controlled said LLC, including the criminal acts violating 47 USC

21
     §501.

22
     11.     Throughout the below listed paragraphs in this lawsuit, where the word
     "Defendants" is used and employed, it shall be and is intended to include
23
     Defendant Scott Herberg as an individual as well as in his capacity as the sole
24
     member and manager of Herberg, LLC and Defendant Herberg, LLC, a limited
25
     liability company as the alter ego of Scott Herberg. Herberg, LLC is both the alter
                                  PLAINTIFF'S INITIAL COMPLAINT-3
                                                                                                CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.4 Page 4 of 50




 1   ego of Scott Herberg and the agent of Scott Herberg.
 2   12.    Plaintiff received the following calls to Plaintiffs cellular telephone of 619-
 3   719-9640 from Defendants or from Defendant's hired and controlled agents at the

 4
     specific direction of Defendant Herberg:

 5
               a. Originating Number 602-900-1176 on 07/17/2020 at 4:06 PM
               b. Originating Number 602-900-1176 on 07/17/2020 at 4:44 PM
 6
               c. Originating Number 602-900-1176 on 07/21/2020 at 2:24 PM
 7
               d. Originating Number 602-900-1176 on 07/21/2020 at 2:25 PM
 8
               e. Originating Number 602-900-1176 on 08/27/2020 at 12:49 PM
 9
               f. Originating Number 206-707-9325 on 07/20/2020 at 1:26 PM
10
               g. Originating Number 206-707-9325 on 07/20/2020 at 2:27 PM
II
               h. Originating Number 206-707-9325 on 07/20/2020 at 2:55 PM
12
               1.   Originating Number 509-316-9953 on 08/14/2020 at 12:59 PM
13
           On each of the above listed calls, the telemarketing agents of Defendants
14   stated that they were calling from Herberg Capital and attempting to sell Plaintiff a
15   loan. On each call, the caller attempted to obtain Plaintiffs social security number
16   or sent an email application thereafter in an attempt to obtain Plaintiffs social
17   security number.
18   13.   Defendant Scott Herberg ordered and overtly directed his third party
19   telemarketing agents that he hired and paid to robocall Plaintiff. Scott Herberg

20   knew he was using or directing the use of an ATDS and directed his telemarketing

21
     agents to use and employ an automatic telephone dialer to call Plaintiff repeatedly.

22
     14.   Herberg advertises on its web page at https://www.herbergcapital.com whic
     is able to be viewed in California.
23
     15.   Defendants have purposefully directed their activities into California by
24
     calling Plaintiffs 619 area code and by employing a web page that is able to be
25
     viewed California.
                                PLAINTIFF'S INITIAL COMPLAINT- 4
                                                                                              CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.5 Page 5 of 50




 1                             II. JURISDICTION & VENUE
 2   16.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
 3   resident of California, seeks relief from the United States Federal District Court,
 4   Southern District of California. For each TCP A subsection (b and c), Plaintiff also
 5   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
 6   when all calls are added up, exceeds the threshold required for federal court

 7   jurisdiction.

 8
     17.    The Court has ancillary jurisdiction, in its discretion, over the attendant state
     law claims, including but not limited to California's Penal Code §637.2, et seq. and
 9
     Civil Code§ l 770(a)(22)(A).
10
     18.    This Court also has federal-question subject matter jurisdiction over the
11
     Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
12
     federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
13
     19.    This Court has personal jurisdiction over Defendants Herberg, LLC and
14
     Scott Herberg because a substantial part of the wrongful acts alleged in this
15
     Complaint were committed in California and because Herberg has significant
16
     contacts and assets in California. For example, Herberg, LLC and Scott Herberg
17
     made illegal telemarketing robocalls to Mr. Ewing, with area code 619, while he
18   was in California. Herberg, LLC and Scott Herberg have also subjected
19   themselves to personal jurisdiction in California because they are running and
20   abetting said criminal operation.   See 47 USC §501. Data Disc, Inc. v. Systems
21   Technology Associates, Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). Ballard v.
22   Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).

23   20.   Venue is proper in the United States District Court for the Southern District

24   of California pursuant to 28 U.S.C. § 139l(b) and because Defendants do business

25
     within the State of California and Plaintiff resides within the County of San Diego.


                                 PLAINTIFF'S INITIAL COMPLAINT- 5
                                                                                                CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.6 Page 6 of 50




 1   21.   Defendants have purposefully directed their activities into California and
 2   have thus enjoyed the benefits and protections of California law.

 3   22.   The Ninth Circuit employs a three-part test to determine whether the

 4
     defendant's contacts with the forum state are sufficient to subject it to specific
     jurisdiction. Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995). Under the
 5
     three-part inquiry, specific jurisdiction exists only if: (1) the out-of-state defendant
 6
     purposefully availed itself of the privilege of conducting activities in the forum,
 7
     thereby invoking the benefits and protections of the forum's laws; (2) the cause of
 8
     action arose out of the defendant's forum-related activities and (3) the exercise of
 9
     jurisdiction is reasonable. Myers v. Bennett Law Offices, 238 F.3d 1068, 1072 (9th
10
     Cir. 2001 ). The plaintiff bears the burden of satisfying the first two prongs of this
II
     specific jurisdiction test. Schwarzenegger v. Fred Martin Motor Co., 3 74 F .3d 797,
12
     802 (9th Cir. 2004). "If the plaintiff succeeds in satisfying both of the first two
13
     prongs, the burden then shifts to the defendant to 'present a compelling case' that
14   the exercise of jurisdiction would not be reasonable." Id.
15                                       III. PARTIES
16
     23.   Plaintiff, Anton Ewing. ("Plaintiff'), is an individual and resident in
17
     California.
18   24.   Defendant Herberg, LLC is a vociferous robo-dialing telemarketer, and is a
19   "person" as defined by 47 U.S.C. § 153 (39).
20   25.   The above named Defendant Herberg, LLC, and its subsidiaries and agents,
21   as well as Scott Herberg, are collectively referred to as "Defendants." The true
22   names and capacities of the Defendants sued herein as DOE DEFENDANTS 1

23   through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such

24   Defendants by fictitious names. Each of the Defendants designated herein as a

25
     DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek


                                 PLAINTIFF'S INITIAL COMPLAINT- 6
                                                                                                CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.7 Page 7 of 50




 1   leave of Court to amend the Complaint to reflect the true names and capacities of
 2   the DOE Defendants when such identities become known.

 3   26.     Plaintiff is informed and believes that at all relevant times, each and every

 4
     Defendant was acting as an agent and/or employee of each of the other Defendants

 5
     and was acting within the course and scope of said agency and/or employment wit
     the full knowledge and consent of each of the other Defendants. Plaintiff is
 6
     informed and believes that each of the acts and/or omissions complained of herein
 7
     was made known to, and ratified by, each of the other Defendants. Defendants
 8
     controlled every aspect of its agent's operations including the scripts to be read on
 9
     each call and the fact that Defendant required its agent to record each
10
     telemarketing call. Herberg, LLC is and was, at all times relevant to this action, a
11
     knowingly and intentionally authorized and controlled agent of Scott Herberg.
12
                               VI. FACTUAL ALLEGATIONS
13
     27.     On or about July 17, 2020, Defendants contacted Plaintiff on Plaintiffs
14
     telephone number ending in -9640, in an attempt to solicit Plaintiff to purchase
15   Defendant's loan products. There was also a very distinct bubble popping sound at
16   the beginning of the call that indicates an AIDS was used to initiate and dial
17   Plaintiffs telephone number that is itself registered on www.donotcall.gov since
18   2012.
19   28.     California has a vested interest in enforcing its state laws. Any other

20   jurisdiction, like Washington or Wyoming, would be much less interested in

21
     protecting and upholding California's laws.

22
     29.     Defendant Herberg, LLC, is a limited liability company formed in Wyoming
     on December 1, 2017 as Secretary of State ID number 2017-000778542.
23
     30.     Defendant Herberg, LLC used a "Vicidial" ATDS system to robodial
24
     Plaintiff on Plaintiffs cell phone to sell Plaintiff a medical device. Herberg
25
     purchased, setup and activated the Vicidial system.
                                 PLAINTIFF'S INITIAL COMPLAINT- 7
                                                                                             CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.8 Page 8 of 50




     31.        Defendants are being sued for violating 47 USC §227(b)(l)(A), 47 USC
 2   §227(c)(5), California Civil Code 1 § 1770(a)(22)(A) and PC §§632.7 and 637.2.

 3   32.        Defendant Herberg, LLC is located at 30 N. Gould Street, Suite R, Sheridan,

 4
     WY 82801.
     33.        Scott Herberg is an officer of Defendant Herberg, LLC
 5
     34.        Scott Herberg is an owner of Defendant Herberg, LLC
 6
     35.        Herberg, LLC does not have a California license to engage in the sale of
 7
     loan products
 8
     36.        Defendant has failed to obtain a bond as required of all telemarketing
 9
     organizations in California.
10
     37.        Herberg, LLC is illegally doing business in California.
11
     38.        Herberg, LLC has failed to register as a telemarketer in California with the
12
     California Department of Justice.
13
     39.        Defendant has failed to obtain a telemarketers bond in California as required
14
     by the California Department of Justice.
15   40.        Herberg, LLC exerts agency type control over their third party telemarketing
16   lead source.
17   41.        Herberg, LLC requires its lead source to ask certain questions of the
18   prospective clients before the lead source can transfer the call to Herberg, LLC
19   employees.

20   42.        Herberg, LLC began harassing Plaintiff on or about July 17, 2020 at which

21

22
     1
         Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natnral voice first
23
     informing the person answering the telephone of the name of the caller or the organization being represented, and
24
     either the address or the telephone number of the caller, and without obtaining the consent of that person to listen to
25
     the prerecorded message.

                                            PLAINTIFF'S INITIAL COMPLAINT- 8
                                                                                                                               CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.9 Page 9 of 50




 1   time Plaintiff expressly told Defendants to stop calling and to send a written copy
 2   of its Do Not Call policy. Then Defendants called again and again over six times.

 3   None of the Defendants has sent a written copy of their do not call policy.

 4   43.    Plaintiff did not consent to, nor give permission for, the subsequent calls

 5
     made by Defendants to Plaintiff.
     44.    Often telemarketers higher controlled third parties to do their initial illegal
 6
     calling in violation of the TCPA. The initial lead source always plays coy and will
 7
     not divulge who they are or who they are working for. That in and of itself is a
 8
     violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
 9
     §227(C)(5).
10
     45.   Further, consent to be telemarketed on the phone must be in writing and
11
     signed by the person called. Plaintiff did not sign any consent to be called.
12
     46.   Defendant Scott Herberg directly called Plaintiff on his DNC registered
13
     phone in violation of the TCPA. That is a fact that will be proven at trial.
14
     47.   The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
15   alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
16   use of an ATDS is expressly alleged against Defendant Herberg, LLC and
17   Defendant Scott Herberg.
18   48.   Herberg, LLC has been illegally calling Mr. Ewing, without his consent,
19   with autodialed and prerecorded calls ("robocalls") as well as "live-transfer" calls

20   using an ATDS. Mr. Ewing brings this action under the Telephone Consumer

21
     Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction and

22
     damages will encourage Herberg, LLC and Scott Herberg, to change their ways.
     To be clear, Plaintiff is suing Herberg, LLC and Scott Herberg for the directly
23
     dialed calls and the calls made through their hired and controlled telemarketing call
24
     center agents.
25
     49.   Scott Herberg is conspiring with Herberg, LLC to violate the TCPA and
                                 PLAINTIFF'S INITIAL COMPLAINT- 9
                                                                                              CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.10 Page 10 of 50




 1   telemarketing California citizens and residents without advance written consent.
 2    50.   Defendants used an "automatic telephone dialing system" as defined by 47

 3   U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its lending

 4
     services.

 5
     51.    Defendants both contacted or attempted to contact Plaintiff from telephone
     numbers confirmed to be Defendant Scott Herberg's numbers.
 6
     52.    Defendant's calls constituted calls that were not for emergency purposes as
 7
     defined by 4 7 U.S.C. § 227(b )(1 )(A).
 8
     53.    During all relevant times, Defendants both did not possess Plaintiffs "prior
 9
     express consent" to receive calls using an automatic telephone dialing system or an
10
     automatic telephone dialing system or an artificial or prerecorded voice on its
II
     cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A). At no time did Plaintiff
12
     provide, give or grant express written permission to be called nor to be robo-dialed
13
     by Defendants or its agents.
14
     54.    Further, Plaintiffs cellular telephone number ending in -9640 was added to
15   the National Do-Not-Call Registry on or about February 16, 2012.
16   55.    Defendants placed multiple calls soliciting its business to Plaintiff on his
11   telephone ending in -9640.
18   56.    Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
19   as they were attempts to promote or sell Defendant's services.

20   57.    Plaintiff received numerous solicitation calls from Defendants within a 12-

21
     month period.

22
     58.    Defendants continued to call Plaintiff on his telephone number -9640 in an
     attempt to solicit its services and in violation of the National Do-Not-Call
23
     provisions of the TCPA.
24
     59.    Plaintiff was harmed by the acts of all defendants in at least the following
25
     ways: Defendants illegally contacted Plaintiff via his telephone for solicitation
                                PLAINTIFF'S INITIAL COMPLAINT- 10
                                                                                             CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.11 Page 11 of 50




 1   purposes, thereby invading the privacy of Plaintiff whose telephone number was
 2   on the National Do-Not-Call Registry. Plaintiff was concretely damaged thereby.

 3   60.      Plaintiff is suing as a person that received numerous solicitation calls from

 4
     Defendants within a 12-month period, who had not granted Defendants prior

 5
     express consent and did not have an established business relationship with
     Defendants.
 6
     61.      Defendants illegally recorded each telemarketing call that it made to
 7
     Plaintiff in violation of California Penal Codes §632.7 and §637.2. Defendants
 8
     owe Plaintiff$5,000 for each and every illegally recorded call.
 9
     62.      The TCPA provides a private cause of action to persons who receive calls in
10
     violation of§ 227(b). 47 U.S.C. § 227(b)(3).
11
     63.      The TCPA makes it unlawful to make telemarketing solicitations to
12
     telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
13
     C.F.R. § 64.1200(c)(2).
14
     64.      The TCP A provides a private cause of action to persons who receive calls in
15   violation of§ 227(c). 47 U.S.C. § 227(c)(5).
16   65.      47 USC §501 provides that it shall be unlawful to violate 47 USC §227(b).
17   66.      The term ATDS 2 as used and mentioned herein is as defined by the TCPA
1s   and by the 9th Circuit Court of Appeals in the recent Marks vs. Crunch San Diego,
19   LLC case. D.C. No 14-cv-00348 BAS BLM.

20   67.     Herberg, LLC has an office located at 420 S 72nd Ave #180-156, Yakima,

21
     WA 98908 and 7804 W. Washington Ave Yakima, WA, 98903.

22

23
     2
         "we conclude that the statutory definition of ATDS includes a device that stores
24
     telephone numbers to be called, whether or not those numbers have been generated
25
     by a random or sequential number generator."
                                  PLAINTIFF'S INITIAL COMPLAINT- 11
                                                                                              CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.12 Page 12 of 50




                                        V. STANDING
 2    68.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)

 3   standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,

 4
     because Plaintiff is proceeding pro se, his complaint "must be held to less stringent

 5
     standards than formal pleadings drafted by lawyers" and must be "liberally
     construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
 6
     standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
 7
     that the court's treatment of prose filings after Twombly and Iqbal remain the same
 8
     and prose pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
 9
     F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
10
     (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);
11
     Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
12
     Twombly and Iqbal, "we remain obligated to construe a pro se complaint
13
     liberally").
14
     69.    Standing is proper under Article III of the Constitution of the United States
15   of America because Plaintiffs claims state:
16   70.    A valid injury in fact;
17   71.    which is traceable to the conduct of Defendants;
1s   72.    and is likely to be redressed by a favorable judicial decision. See, Spokeo,
19   Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of Wildlife, 504

20   U.S. 555 at 560. In order to meet the standard laid out in Spokeo and Lujan,

21
     Plaintiff must clearly allege facts demonstrating all three prongs above.

22
            The "Injury in Fact" Prong
     73.    Plaintiffs injury in fact, must be both "concrete" and "particularized" in
23
     order to satisfy the requirements of Article III of the Constitution, as laid out in
24
     Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
25
     that it actually exists. In the present case, Plaintiff was called on his phone at least
                                 PLAINTIFF'S INITIAL COMPLAINT-12
                                                                                                CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.13 Page 13 of 50




 1   five times by all Defendants. In fact, Plaintiff expressly informed all Defendants t
 2   cease and desist from all future telemarketing on the very first call. Such calls are

 3   a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.

 4
     Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). Each

 5
     Defendant's invasion of Plaintiff's right to privacy is further exacerbated by the
     fact that Plaintiff's phone number, at all times relevant to this litigation, was on the
 6
     National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well, Plaintiff
 7
     had no prior business relationship with Defendant Scott Herberg prior to receiving
 8
     the seriously harassing and annoying calls by Herberg, LLC. All of Plaintiff's
 9
     injuries are concrete and de facto. For an injury to be "particularized" means that
10
     the injury must "affect the plaintiff in a personal and individual way." Spokeo, Inc.
11
     v. Robins, 135 S.Ct. 1540, 578 US._ (2016) at 14. In the instant case, it was
12
     Plaintiff's phone that was called and it was Plaintiff who answered the calls. It
13
     was Plaintiff's personal privacy and peace that was invaded by both Defendant's
14   persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
15   having no prior business relationship with either Defendant and Plaintiff's attempt
16   to avoid the damage by registering his number on the DNC Registry.
17         The "Traceable to the Conduct of Defendant" Prong
1s   74.   The second prong required to establish standing at the pleadings phase is
19   that Plaintiff must allege facts to show that their injury is traceable to the conduct

20   of Defendants. In the instant case, this prong is met by the fact that the calls to

21
     Plaintiff's cellular phone were placed either by Defendants directly, or by
     Defendant's agent at the express direction and control of all defendants. See
22
     Jones v. Royal Admin. Servs., 866 F.3d 1 JOO (9th Cir. 2017) ten factor test from
23
     the 9th Circuit and Civil code §2307.
24
           The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
25
     Prong
                                PLAINTIFF'S INITIAL COMPLAINT- 13
                                                                                                CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.14 Page 14 of 50




 1   75.    The third prong to establish standing at the pleadings phase requires Plaintif
 2   to allege facts to show that the injury is likely to be redressed by a favorable

 3   judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a

 4
     request for damages for each call made by all defendants, as authorized by statute

 5
     in 47 U.S.C. § 227. The statutory damages were set by Congress and specifically
     redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff's
 6
     Prayers for Relief requests injunctive relief to restrain Defendants from the alleged
 7
     abusive practices in the future. The award of monetary damages and the order for
 8
     injunctive relief redress the injuries of the past and prevent further injury in the
 9
     future. Because all standing requirements of Article III of the U.S. Constitution
10
     have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
11
     has standing to sue all defendants on the stated claims.
12
     76.   "To establish injury in fact, a plaintiff must show that he or she suffered 'an
13
     invasion of a legally protected interest' that is 'concrete and particularized' and
14
     'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
15   Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
16   distinct from particularization. Id. An injury is "particularized" if it affects "the
17   plaintiff in a personal and individual way." Id. In addition, for an injury to be
1s   "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
19   However, an injury need not be "tangible" in order to be "concrete," and intangible

20   injuries may constitute injury in fact. Id. at 1549. In order to determine whether an

21
     intangible harm constitutes injury in fact, Spokeo provided two factors to be

22
     considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
     whether the statutory violation bears a 'close relationship to a harm that has
23
     traditionally been regarded as providing a basis for a lawsuit in English or
24
     American courts,' and (2) congressional judgment in establishing the statutory
25
     right, including whether the statutory right is substantive or procedural." Matera v.
                                PLAINTIFF'S INITIAL COMPLAINT- 14
                                                                                             CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.15 Page 15 of 50




 1   Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
 2   Spokeo also held that "the violation of a procedural right granted by statute can be

 3   sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at

 4    1549. In such a case, a plaintiff"need not allege any additional harm beyond the

 5
     one [the legislature] has identified." Id.
     77.    Here, Plaintiff alleges that Defendant Herberg, LLC contacted him using a
 6
     "telephone dialing system." This is insufficient standing alone, but as in
 7
     Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, one of
 8
     the calls is available to the Court as audio recordings of the person that initiated the
 9
     calls. Second, the calls are solicitation advertisements: they advertise Defendant
10
     Herberg, LLC's services for which Plaintiff has absolutely no use or interest.
II
     Third, Plaintiff declares that he has never heard of Defendant Herberg, LLC,
12
     visited any location operated by said Defendant prior to the harassing and
13
     annoying calls, nor provided his cellular telephone number to Defendant Herberg,
14
     LLC or consented to receive calls from Defendants. Plaintiff also has had no prior
15   business relationship with Defendants. Plaintiff had no reason to be in contact
16   with Defendant Herberg, LLC nor has he ever purchased any kind of product or
17   service that they are selling. Plaintiffs allegations are sufficient to establish that
18   Defendants used an ATDS in sending their solicitation messages illegally and in
19   direct violation of the TCPA.

20   78.   In Plaintiffs case, the allegations establish that he did not give prior express

21   consent. He declared that he was "the regular user and subscriber to the cellular

22
     telephone number at issue." He also declared that he has "never heard of
     [Defendant], visited any location operated by [Defendant], provided [his] cellular
23
     telephone number to [Defendant] or consented to receive text messages from
24
     [Defendant]." As in Charkchyan; these allegations are sufficient to support
25
     Plaintiffs claims that he did not give prior express consent authorizing Defendants
                                PLAINTIFF'S INITIAL COMPLAINT- 15
                                                                                                CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.16 Page 16 of 50




 1   to send the solicitation messages, nor to use an ATDS.
 2                               FIRST CAUSE OF ACTION

 3            Negligent Violations of the Telephone Consumer Protection Act
 4
                                       47 U.S.C. §227(b).
 5
     79.    Plaintiff repeats and incorporates by reference into this cause of action the
 6
     allegations set forth above at Paragraphs 1-80.
 7
     80.    The foregoing acts and omissions of all defendants constitute numerous and
 8   multiple negligent violations of the TCPA, including but not limited to each and
 9   every one of the above cited provisions of 47 U.S.C. § 227(b ), and in particular 4 7
10   U.S.C. § 227 (b)(l)(A).
11   81.    As a result of both Defendant's negligent violations of 47 U.S.C. § 227(b),
12   Plaintiff is entitled to an award of$500.00 in statutory damages, for each and every
13   violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).

14   82.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

15
     in the future.

16
                               SECOND CAUSE OF ACTION

17   Knowing and/or Willful Violations of the Telephone Consumer Protection Act

18                                     47 U.S.C. §227(b)
19   83.    Plaintiff repeats and incorporates by reference into this cause of action the
20   allegations set forth above at Paragraphs 1-80.
21   84.    The foregoing acts and omissions of all defendants, jointly and severally,
22   constitute numerous and multiple knowing and/or willful violations of the TCPA,
23   including but not limited to each and every one of the above cited provisions of 47
24   U.S.C. § 227(b ), and in particular 4 7 U.S.C. § 227 (b )(1 )(A).

25   85.    As a result of all Defendant's knowing and/or willful violations of 47 U.S.C.


                                 PLAINTIFF'S INITIAL COMPLAINT- 16
                                                                                               CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.17 Page 17 of 50




 1    §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for
 2   each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §

 3   227(b) )(3)(C).

 4
     86.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
     in the future.
 5
                                THIRD CAUSE OF ACTION
 6

 7           Negligent Violations of the Telephone Consumer Protection Act

 s   87.    Plaintiff repeats and incorporates by reference into this cause of action the
 9   allegations set forth above at Paragraphs 1-80.

10   88.    The foregoing acts and omissions of all defendants, jointly and severally,

11
     constitute numerous and multiple negligent violations of the TCPA, including but

12
     not limited to each and every one of the above cited provisions of 47 U.S.C. §
     227(c), and in particular 47 U.S.C. § 227(c)(5).
13
     89.    As a result of all Defendant's negligent violations of 47 U.S.C. § 227(c),
14
     Plaintiff is entitled an award of$500.00 in statutory damages, for each and every
15
     violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
16
     90.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
17
     in the future.
18
                              FOURTH CAUSE OF ACTION
19
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
20
                                     47 U.S.C. §227 et seq.
21

22
     91.    Plaintiff repeats and incorporates by reference into this cause of action the
     allegations set forth above at Paragraphs 1-80.
23
     92.    The foregoing acts and omissions of all defendants constitute numerous and
24
     multiple knowing and/or willful violations of the TCPA, including but not limited
25


                                PLAINTIFF'S INITIAL COMPLAINT-17
                                                                                               CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.18 Page 18 of 50




 1   to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in
 2   particular 47 U.S.C. § 227 (c)(5).

 3   93.     As a result of all Defendant's !mowing and/or willful violations of 47 U.S.C.

 4
     § 227(c), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for
     each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 5
     94.     Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
 6
     in the future.
 7
                                  FIFTH CAUSE OF ACTION
 8
                               California Invasion of Privacy Act
 9

10                                  PC §632. 7 and PC §6372

11   95.     Plaintiff repeats and incorporates by reference into this cause of action the
12   allegations set forth above at Paragraphs 1-80.
13   96.     The foregoing acts and omission of all defendants constitute numerous and

14   multiple !mowing and/or willful violations of CIPA, including but not limited to

15
     each and every one of the above cited provisions of California Penal Code §632,
     §632.7 and §637.2
16
     97.     As a result of all Defendant's !mowing and willful violation of CIPA
17
     sections PC §632 et seq, including PC §632.7, Defendants both owe Plaintiff
18
     $5,000 per call.
19
     98.     Plaintiff is also entitled to injunctive relief as expressly provided for within
20
     CIPA to prohibit all defendants from illegally recording calls to Plaintiff ever
21
     agam.
22
                                    PRAYER FOR RELIEF .
23
           WHEREFORE, Plaintiff requests judgment against all defendants for the
24
                                             following:
25


                                 PLAINTIFF'S INITIAL COMPLAINT- 18
                                                                                                CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.19 Page 19 of 50




                               FIRST CAUSE OF ACTION
 2           Negligent Violations of the Telephone Consumer Protection Act
 3
                                      47 U.S.C. §227(b)
 4
        • As a result of all Defendant's negligent violations of 47 U.S.C.
 5
           §227(b)(l), Plaintiff is entitled to and request $500 in statutory damages, for
 6
           each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 7
        • Any and all other relief that the Court deems just and proper.
 8
                              SECOND CAUSE OF ACTION
 9
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
10
                                      47 U.S.C. §227(b)
11

12      • As a result of all Defendant's willful and/or knowing violations of 47 U.S.C.

13
           §227(b)(l), Plaintiff is entitled to and request treble damages, as provided by
           statute, up to$1,500, for each and every violation, pursuant to 47 U.S.C.
14
           §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
15
        • Any and all other relief that the Court deems just and proper.
16
                               THIRD CAUSE OF ACTION
17

18     Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.

19                                         §227(c)

20      • As a result of all Defendant's negligent violations of 47 U.S.C.
21         §227(c)(5), Plaintiff is entitled to and request $500 in statutory damages, for

22         each and every violation, pursuant to 47 U.S.C. 227(c)(5).

23
        • Any and ~II other relief that the Court deems just and proper.

24                           FOURTH CAUSE OF ACTION

25   Knowing and/or Willful Violations of the Telephone Consumer Protection Act

                               PLAINTIFF'S INITIAL COMPLAINT- 19
                                                                                             CV
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.20 Page 20 of 50




                                      47 U.S.C. §227(c)
 2      • As a result of all Defendant's willful and/or knowing violations of 47 U.S.C.
 3         §227(c)(5), Plaintiff is entitled to and request treble damages, as provided by
 4         statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.
 5         §227(c)(5).

 6      • Any and all other relief that the Court deems just and proper.

 7                                FIFTH CAUSE OF ACTION

 8
                               California Invasion of Privacy Act
                                     PC §632. 7 and PC §6372
 9
        • As a result of all Defendant's wrongful acts, $5,000 per call for each such
10
           call that was recorded without consent or disclose of such recording at the
11
           beginning of the calls that Defendants made to Plaintiff.
12
        • Any and all other relief that the Court deems just and proper.
13
     Respectfully Submitted this 27th day of August, 2020.
14

15

16

17

18

19

20

21

22

23

24

25


                               PLAINTIFF'S INITIAL COMPLAINT- 20
                                                                                             CV
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.21 Page 21 of 50




                           Exhibit A
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.22 Page 22 of 50
        ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.759 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11       ANTON EWING, et al.,                     Case No.: 18cv1455-LAB (JLB)
12                                   Plaintiff,
                                                  FINDINGS AND ADMONITION
13       V.                                       TO PLAINTIFF
14       OASIS MEDIA, LLC, et al.,
15                                Defendant.
16
17            After affording Plaintiffs Anton Ewing notice and an opportunity to be heard,
18     the Court found that although he had been repeatedly ordered to obey Civil Local
19     Rule 83.4 (concerning civility and professionalism), he repeatedly violated this rule.
20     Ewing was discourteous and unprofessional when communicating with opposing
21     parties and counsel; he disparaged their intelligence, ethics, and behavior; and he
22     acted in a manner detrimental to the proper functioning of the judicial system.
23            Although Ewing has usually proceeded pro se, he is a frequent litigant, and
24     represents to the Court that he has a J.D. from the University of Arizona College
25     of Law. Despite his having legal training, the Court has repeatedly had to remind
26     or order him to familiarize himself with various rules and to obey them. He is not
27     in the same category as ordinary civil litigants whose unfamiliarity with applicable
28     rules is more excusable. See Doe v. City of Los Angeles, 2013 WL 6019121, at

                                                  1
                                                                             18cv1455-LAB (JLB)
 Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.23 Page 23 of 50
     ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.760 Page 2 of 3



 1 *15 (G.D. Cal., Nov. 13, 2013); Phillips v. KIRO-TV, Inc., 817 F. Supp. 2d 1317,
 2   1323 (W.D. Wash., 2011 ). Although Civil Local Rule 83.4 refers to the duties o
 3   attorneys, Ewing must treat it as applicable to him. He is ORDERED to read and
 4   obey it. He is also ORDERED to read and obey Fed. R. Civ. P. 11.
 5         Specifically, Ewing is ORDERED to be courteous and civil in all
 6   communications with opposing counsel, parties, and third parties and to refrain
 7   from disparaging their intelligence, ethics, or behavior. This includes making
 8   accusations for improper purposes (such as to harass, delay, or embarrass) or
 9   making any accusation without first confirming that it is accurate and supported by
10   evidence. See Fed. R. Civ. P. 11 (b)(1) and (3). In filings in this Court, he is
11   ORDERED not to attach or quote from private correspondence or other private
12   communications (including letters, emails, texts, or phone calls) between himsel
13   and other parties or counsel, except as specifically authorized under applicable
14   rules or laws, or permitted by judicial officers of the Court. He is ORDERED to
15   refrain from making misrepresentations to opposing counsel or parties.
16         Several documents Ewing provided to the Court showed that he misleadingly
17   used the designation "JD" after his name, followed by a disclaimer mentioning
18   privilege and confidentiality, and citing legal authority .1 At the hearing, Ewing
19   represented to the Court that he had stopped using this designation and would not
20   resume doing so, and the Court takes him at his word. When communicating with
21   counsel, parties, or third parties in connection with litigation, Ewing is ORDERED
22
23
24   1 Ewing offered the explanation that this was appropriate for his work as a tax
25   preparer. But the communications had nothing to do with tax preparation. In
     context, this was likely to mislead recipients, especially non-lawyers, into believing
26   he was a lawyer. In one particularly egregious example, he did this when
27   discussing settlement with a non-lawyer. He inaccurately said the case was ave
     and had been resolved in his favor, apparently to convince his opponent to make
28   a quick payment.

                                               2
                                                                           18cv1455-LAB (JLB)
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.24 Page 24 of 50
       ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.761 Page 3 of 3



1     not use the designation "JD" after his name or otherwise suggest that he is an
2     attorney.
3            For a period of 36 months from the date this order is issued, Ewing must file
4      a copy of this order along with any new pro se pleading he files in this District.

5
6            IT IS SO ORDERED.
7      Dated: May 29, 2019
 8
 9                                              Hon.Lary Alan Burns
                                                Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                               18cv1455-LAB (JLB)
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.25 Page 25 of 50




                           Exhibit B
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.26 Page 26 of 50




   From:          seon::searchdata+caf -anton-antonewing.com@gmaH.com on behalf of Customer SeJYice
   To:            seoresearchdata@qmail.cgm
   Subject:       Working capital For Everyday Expenses
   Date:          Friday, July 17, 2020 3:18:11 PM
   Attachments:   imaaeoo3.png




   Herberg Capital Provides Small Businesses
   With The Capital They Need To Grow

   ABOUT Herberg Capital:

   True Working Capital - Not Merchant Cash Advances

   Funding from $1OK to $SOOK with 3 to 24-month terms

   Approval Decision in 1 Business Day Funding as FAST as 3 days.


   COMMON USES:

   Purchasing Inventory or Equipment

   Expansion or Remodeling

   Launching an Advertising Campaign

   Hiring Additional Staff

   And Much More


   MINIMUM REQUIREMENTS FOR APPROVAL:

    $4K in Monthly Revenues

   4+ Months in Business

   4+ Months of Bank Statements
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.27 Page 27 of 50




   Herberg Capital Providers have funded over $10,000,000,000 to
   thousands of small

   businesses. Contact me today and let me help your business thrive.


   CLICK HERE TO GET YOUR FUNDING


   NOTICE TO BUSINESS OWNER:


   If you need quick funds now be sure to click on the link above and our
   Funding Specialist

   will get back to you as quickly as possible to answer all your questions and
   help you get started

   with the simple process to get the money you want.


   If you don't have an immediate need for extra cash today, please print out
   the attachment on this

   email and post it on your bulletin board or tape it to your file cabinet so
   you don't forget us.


   When you need money that will increase your profits or solve a major
   problem just go to the

   website to complete the pre-application.



   WE CAN HELP
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.28 Page 28 of 50




        ~-
        ~
   Herberg Capital
   Scott Herberg, Founder & CEO

   Ph 509-593-1901

   Fx 845-350-9279
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.29 Page 29 of 50




                           Exhibit C
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.30 Page 30 of 50



Business Center                                                                   Online Services Search




   DETAIL                                               RETURN TO YOUR SEARCH     FILE YOUR ANNUAL REPORT




    This detail reflects the current data for the filing in the system.

      i',;1me

      Herberg LLC
      filing ID                                             Status                                 Fictitious N:um.·
      2017-000778542                                        Active
      Type
                                                            Sub Stafu§
      Limited Liability Company - Domestic
                                                            Current
                                                            Initial Filing
                                                            12/01/2017


      Standing - Tax                                        Term ofDuration
      Good                                                  Perpetual
      Standing- RA                                          Formed In
      Good                                                  Wyoming
      Standing- Ocher
      Good
                                                            Principal Office
                                                            30 N Gould St Ste R
                                                            Sheridan, WY 8280 I
                                                            USA

      M:i iling Address
      30 N Gould St Ste R
      Sheridan, WY 82801
      USA



      Additional Details

       Registered Agent:                                    I.att:st AR/Year
       Registered Agents Inc.                               05180421 /2019
       30 N Gould St Ste R                                  .4-REumpt
       Sheridan. WY 82801 USA                               No
                                                            Licenst Tax Paid
                                                            $50.00




      2019 Original Annual Report - 05180421                                             Date:   10/29/2019
  Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.31 Page 31 of 50


 RA Address Change - 2018-002443610                                          Date:   12/11/2018

 2018 Original Annual Report - 03849121                                      Date    09/24/2018

 Initial Filing - See Filing ID                                              Date:   12/01/2017


No Public Notes Found ...


                                                                       Organization: Registered Agents Ir
       (Organizer)
                     Address: 30 N Gould St Ste R Sheridan, WY 82801
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.32 Page 32 of 50




                           Exhibit D
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.33 Page 33 of 50


                                                                   Ill
                                                           Herberg Capital




WHEREAS, HERBERG LLC/HERBERG CAPITAL offers Cash Advance funding programs ("Programs") to commercial businesses
(hereinafter referred to as "Merchants"); and,




WHEREAS, HERBERG LLC/HERBERG CAPITAL is also engaged in the business of providing payment services through a member bank
to the business community, including but not limited to draft capture and transaction processing for cardholder credit card purchases
utilizing VISA, MasterCard, American Express, Discover Card, Diners Club, Carte Blanche and other mutually agreed upon merchant
credit/debit cards (hereinafter referred to as "Credit/Debit Processing Services"): and,




WHEREAS, HERBERG LLC/HERBERG CAPITAL. is in the business of offering merchants consultation and various other services
through its alliances and affiliates.




WHEREAS, HERBERG LLC/HERBERG CAPITAL/ ISO wishes to market HERBERG LLC/HERBERG CAPITAL products and programs to
merchants subject to the terms and conditions outlined herein.




TERMS: In consideration of the premises and of the natural covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties here by agree as follows:




1.INDEPENDENT SALES ORGANIZATION STATUS. As agreed upon between HERBERG LLC/HERBERG CAPITAL. and IC/ISO. IC/ISO
shall remain in itself as an independent sales organization and or contractor. The IC/ISO will operate and be responsible for but not
limited to; purchase and maintenance of employment and/or workers compensation insurance coverage related to its employees,
including but not limited all taxes state, federal, franchise, social security.


                                                                                                                               0
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.34 Page 34 of 50


                                                                 Ill
                                                         Herberg Capital



                                                                 G
                                                                    Get started



3.ACCOUNTING. HERBERG LLC/HERBERG CAPITAL shall be responsible for the accounting of all merchant contracts procured by the
IC/ISO and related commission payments as well as IRS form 1099 in the name and tax number of the IC/ISO. The IC/ISO shall be
responsible for the production of IRS form 1099 at year-end for all commissions paid directly by IC/ISO to its sales associates and
IC/ISO ifany throughout the year. All earnings paid directly by HERBERG LLC/HERBERG CAPITAL. to IC/ISO shall be paid on a 1099
basis and HERBERG LLC/HERBERG CAPITAL will issue IRS Form 1099 for these earnings. All compensation must be paid directly to IC
as signed above and below. HERBERG LLC/HERBERG CAPITAL. will not pay IC through a third party.




4.MARKETING AREAS. All HERBERG LLC/HERBERG CAPITAL. marketing areas are non-exclusive and open. The IC/ISO commits to
site survey each merchant when possible or when requested to do so by HERBERG LLC/HERBERG CAPITAL.




5.PAYMENTS TO_ ISO. HERBERG LLC/HERBERG CAPITAL shall pay IC/ISO Commissions and Residuals in accordance with terms
agreed upon between HERBERG LLC/HERBERG CAPITAL and IC/ISO (see Commissions Schedule Form A). If a merchant referred by
the Agent defaults under its Agreement with HERBERG LLC/HERBERG CAPITAL. within thirty (30) days after funding, the Agent shall
immediately return to HERBERG LLC/HERBERG CAPITAL, at HERBERG LLC/HERBERG CAPITAL. discretion, via ACH, electronic check
or wire transfer, the Compensation paid Agent under HERBERG LLC/HERBERG CAPITAL agreement with the merchant. It is understood
that only HERBERG LLC/HERBERG CAPITAL. shall be authorized to accept, ratify or finalize a Merchant Cash Advance Contract/
Agreement and enroll an IC/ISO referred merchant into the Program. Any agreement or arrangement initiated by IC/ISO including a
Merchant Cash Advance Contract/ Agreement, shall not be binding on HERBERG LLC/HERBERG CAPITAL or its alliances until
accepted and executed in writing by a duly authorized officer of HERBERG LLC/HERBERG CAPITAL or its alliances. HERBERG
LLC/HERBERG CAPITAL shall pay all residual compensation due and owing to agent as agreed upon.




6.REVIEW AND ADJUSTMENT OF COMPENSATION PLAN. The Compensation Plan assigned to the IC/ISO is subject to review and
c1dju$1ment bilSed upon the published criteria in this Agreement (see Compensation Plan Requirements) every six (6) months on the
anniversary date from the execution of this Agreement.




7 .NO ADDITIONAL FEE. IC/ISO agrees that it and any sales representative under the influence or direction will not charge mer"··.
                                                                                                                             . . . .· i.t•
1       >HERBERG LLC/HERBERG CAPITAL, any further fee of any kind for the procurement of HERBERG LLC/HERBERG C A ~
    Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.35 Page 35 of 50


                                                               Ill
                                                        Herberg Capital




                                                                   Get Srnned




9.APPROVAL AND OR TERMINATION OF MERCHANT. HERBERG LLC/HERBERG CAPITAL and merchant bank shall have the absolute
right to accept or decline any merchant presented for approval. In addition, HERBERG LLC/HERBERG CAPITAL and merchant bank
have the right to terminate any merchant if it breaches any provision of the Bankcard Agreement or the HERBERG LLC/HERBERG
CAPITAL Merchant Agreement or any existing conb'acts thereof.




10.MUTUAL NON-DISC LOSURE. IC/ISO has signed HERBERG LLC/HERBERG CAPITAL.s Mutual Non-Disclosure ("NDA"), which is
incorporated herein by reference and made a part hereto as Schedule B. IC/ISO will be responsible to each of its sales agents,
contractors or employees to sign a simRar agreement.




11.TERM AND TERMINATION. This Agreement will be effective as of the date and year stated below for an initial term of three (3)
years commencing on the date signed below (the "Initial Term"), and will continue indefinitely thereafter unless terminated by either
party upon ninety (90) days prior written notice. This Agreement may be terminated additionally and immediately by HERBERG
LLC/HERBERG CAPITAL. for cause. Terminations for cause reasons includes, but are not limited to, material breach by IC/ISO of
terms of this Agreement, mis feasance, mal feasance, or the NDA (Schedule 8).




Either party may terminate this Agreement without cause upon 90 days prior written notice to the other party at the address stated
herein except for the cause, in which case termination shall be effective upon receipt of such notice. All merchants' relationships
shall remain with HERBERG LLC/HERBERG CAPITAL. The terms of HERBERG LLC/HERBERG CAPITAL merchant relationships are for
various terms and at the end of such terms HERBERG LLC/HERBERG CAPITAL may seek renewals of these agreements or seek
alternative relationships to engage merchants in. If HERBERG LLC/HERBERG CAPITAL terminates this agreement for cause (as
defined above); IC/ISO shall forfeit all rights it has to receive all future residuals from merchant accounts. If HERBERG LLC/HERBERG
CAPITAL terminates this Agreement without cause, IC/ISO will receive all residuals as noted in Schedule A or any amendments
thereto.




12.RIGHT OF FIRST REFUSAL. The ISO shall grant lo HERBERG LLC/HERBERG CAPITAL. the right of first refusal for all cash a ~
,      ts and credit card processing residual streams obtained from Merchants. In addition, IC/ISO will not interfere, nor i m ~
           IG LLC/HERBERG CAPITAL and its alliances, in securing renewal contracts from any Merchant they have procured.              ,
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.36 Page 36 of 50


                                                                 Ill
                                                         Herberg Capital




                                                                    Get Start:c1J




14.ASSIGNAB ILITV. With the written permission of HERBERG LLC/HERBERG CAPITAL., IC/ ISO may from time to time delegate duties
under Agreement to subsidiaries, provided however, that IC/ISO shall remain liable to HERBERG LLC/HERBERG CAPITAL for any such
duties and obligations. In the event that the IC/ISO seeks to sell or transfer their business, HERBERG LLC/HERBERG CAPITAL
reserves the right to first right of refusal and/or the right to approve buyer, with assignment of the IC/ISO agreement not to be
unreasonably held. Upon mutual agreement between HERBERG LLC/HERBERG CAPITAL and agent, buy out of the residual rights of
the agent to compensation hereunder, also agrees to give HERBERG LLC/HERBERG CAPITAL first right of refusal, in consideration of a
one- time lump sum payment that is a multiple of the average monthly compensation paid to the agent during the previous year where
the agent and HERBERG LLC/HERBERG CAPITAL having agreed in writing as to the multiple. HERBERG LLC/HERBERG CAPITAL may
sub contract, sublicense, assign, license, franchise or transfer to any third party an y right, duty or obligation HERBERG LLC/HERBERG
CAPITAL has in connection with this Agreement without the consent or prior approval of the IC/ISO.




15.SEVERABILITV. If any one or more of the covenants, agreements or provisions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, the invalidity of such covenants, agreements or provisions shall in no way affect the validity or
effectiveness of the remainder of this Agreement, and this Agreement shall continue in force to the fullest extent permitted by law.




16.SURVIVAL. The obligations of all parties hereto incurred prior to the effective date of termination of this agreement, including in
particular the NOA (non-disclosure agreement), shall survive termination of this Agreement.




17.NOTICES. Except as otherwise provided in this Agreement, written notices required under the terms of this Agreement shall be
mailed by certified mail, return receipt requested, to the respective parties at the addresses mentioned herein. Notices shall be
deemed to be given when, so mailed.




18.DISPUTE RESOLUTION - ARBITRATION/ MEDIATION. In the event of a dispute between the IC/ISO which might include but not be
limited to compensation issues, policy and procedure issues etc. which cannot be resolved through internal company protocol, both
parties agree to submit to Arbitration in the State of Wyoming under an Arbitrator and guidelines established / sanctioned b y
                                                                                                                             .. ~
                                                                                                                                . ..
,       m Arbitration Association. Both parties agree to accept the ruling of the Arbitrator and the prevailing party shall be e . N
                                                                                                                                    .     .
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.37 Page 37 of 50




                           Exhibit E
   Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.38 Page 38 of 50

                               Wyoming Secretary of State                       For Office Use Only
                                  2020 Carey Avenue             Ed Murray, WY Secretary of State
                                       Suite 700                FILED: Dec 1 2017 9:11AM
                               Cheyenne, WY 82002-0020          Original ID: 2017-000778542
Secretary of State                 Ph. 307-777-7311



                                         Limited Liability Company
                                           Articles of Organization

I. The name of the limited liability company is:
         Herberg LLC

II. The name and physical address of the registered agent of the limited liability company is:
         Registered Agents Inc.
         30 N Gould St Ste R
         Sheridan, WY 82801


Ill. The mailing address of the limited liability company is:
         30 N Gould St Ste R
         Sheridan, WY 82801

IV. The principal office address of the limited liability company is:
     30 N Gould St Ste R
     Sheridan, WY 82801

V. The organizer of the limited liability company is:
     Registered Agents Inc.
     30 N Gould St Ste R Sheridan, WY 82801




Signature:                                                                     Date: 12/01/2017
                        Riley Park
Print Name:            Riley Park

Title:                 Authorized Individual

Email:                  reports@registeredagentsinc.com

Daytime Phone #:        (307) 200-2803




                                                                                                      Page 1 of4
    Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.39 Page 39 of 50

                                                                                             Wyoming Secretary of State
                                                                                                     2020 Carey Avenue
                                                                                                               Suite 700
                                                                                               Cheyenne, WY 82002-0020
Secretary of State                                                                                     Ph. 307-777-7311



0    I am the person whose signature appears on the filing; that I am authorized to file these documents on behalf of the
     business entity to which they pertain; and that the information I am submitting is true and correct to the best of my
     knowledge.
0    I am filing in accordance with the provisions of the Wyoming Limited Liability Company Act, (W.S. 17-29-101 through
     17-29-1105) and Registered Offices and Agents Act (W.S. 17-28-101 through 17-28-111 ).
0    I understand that the information submitted electronically by me will be used to generate Articles of Organization that
     will be filed with the Wyoming Secretary of State.
0    I intend and agree that the electronic submission of the information set forth herein constitutes my signature for this
     filing.
0    I have conducted the appropriate name searches to ensure compliance with W.S. 17-16-401.

             Notice Regarding False Filings: Filing a false document could result in criminal penalty and
                                        prosecution pursuant to W.S. 6-5-308.


         W.S. 6-5-308. Penalty for filing false document.

         (a) A person commits a felony punishable by imprisonment for not more than two (2) years, a fine
         of not more than two thousand dollars ($2,000.00), or both, ifhe files with the secretary of state
         and willfully or knowingly:

         (i) Falsifies, conceals or covers up by any trick, scheme or device a material fact;

         (ii) Makes any materially false, fictitious or fraudulent statement or representation; or

         (iii) Makes or uses any false writing or document knowing the same to contain any materially
         false, fictitious or fraudulent statement or entry.

0    I acknowledge having read W.S. 6-5-308.


 Filer is:    D An Individual          0   An Organization
 The Wyoming Secretary of State requires a natural person to sign on behalf of a business entity acting as an
 incorporator or organizer. The following individual is signing on behalf of all Organizers or lncorporators.

Filer Information:
By submitting this form I agree and accept this electronic filing as legal submission of my Articles of
Organization.

Signature:            Riley Park                                                    Date: 12/01/2017
Print Name:           Riley Park

Title:                Authorized Individual
Email:                reports@registeredagentsinc.com
Daytime Phone #:      (307) 200-2803




                                                                                                                     Page 2 of4
   Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.40 Page 40 of 50

                                                                          Wyoming Secretary of State
                                                                                  2020 Carey Avenue
                                                                                            Suite 700
                                                                            Cheyenne, WY 82002-0020
Secretary of State                                                                  Ph. 307-777-7311




                         Consent to Appointment by Registered Agent


      Registered Agents Inc., whose registered office is located at 30 N Gould St Ste R,
Sheridan, WY 82801, voluntarily consented to serve as the registered agent for Herberg LLC and
has certified they are in compliance with the requirements ofW.S. 17-28-101 through W.S. 17-28-
111.

       I have obtained a signed and dated statement by the registered agent in which they
voluntarily consent to appointment for this entity.



Signature:           Riley Park                                   Date: 12/01/2017

Print Name:          Riley Park

Title:               Authorized Individual

Email:               reports@registeredagentsinc.com

Daytime Phone #:     (307) 200-2803




                                                                                              Page 3 of4
  Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.41 Page 41 of 50



                                        STATE OF WYOMING
                                   Office of the Secretary of State


       I, ED MURRAY, Secretary of State of the State of Wyoming, do hereby certify that the filing
requirements for the issuance of this certificate have been fulfilled.




                                    CERTIFICATE OF ORGANIZATION

                                                Herberg LLC


        I have affixed hereto the Great Seal of the State of Wyoming and duly executed this official
certificate at Cheyenne, Wyoming on this 1st day of December, 2017 at 9:11 AM.




                                       Remainder intentionally left blank.




                                                                      Filed Online By:

                                                                         Riley Park
          Filed Date: 12/01/2017
                                                                       on 12/01/2017




                                                                                                Page 4 of 4
   Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.42 Page 42 of 50


2018                             Limited Liability Company Annual Report

Due on or Before:         December 1, 2018                                               For Office Use Only
ID:                       2017-000778542                                Wyoming Secretary of State
State of Formation:       Wyoming                                       2020 Carey Avenue, Cheyenne, WY 82002-0020
License Tax Paid:         $50.00                                        307-777-7311
AR Number:                03849121                                      https://wyobiz.wy.gov/Business/AnnualReport.aspx

   Herberg LLC                                                          Current Registered Agent:
                                                                        Registered Agents Inc.
   1: Mailing Address                                                   30 N Gould St Ste R
   30 N Gould St Ste R                                                  Sheridan, WY 82801
   Sheridan, WY 82801

                                                                        • Please review the current Registered Agent
                                                                        information and, if it needs to be changed or updated,
   2: Principal Office Address                                          complete the appropriate Statement of Change form
      30 N Gould St Ste R                                               available from the Secretary of State's website at
                                                                        http://soswy.state.wy.us
      Sheridan, WY 82801

      Phone: (307) 200-2803
      Email: reports@registeredagentsinc.com


 I hereby certify under the penalty of perjury that the information I am submitting is true and correct to the best of my knowledge.



   Scott Herberg                                      Scott Herberg                                        September 24, 2018
  Signature                                          Printed Name                                         Date

            The fee is $50 or two-tenths of one mill on the dollar ($.0002), whichever is greater.

  Instructions:
    1.    Complete the required worksheet.
    2.    Sign and date this form and return it to the Secretary of State at the address provided above.
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.43 Page 43 of 50
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.44 Page 44 of 50




                           Exhibit F
    Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.45 Page 45 of 50




    Herberg Capital
Herberg Capital Application-sh

Applicant/Owners Personal Information
Full Name•                                                                                               Email •
 First                                          Last                                                         john@mycompany.com


Phone Number •                                   Date of Birth •                                         SSN Number*
· 555-555-5555                                   : January 1, 1980                                          9 digits


Address (No PO Boxes) •
 Address Line 1


 Address Line 2

 City
                                                                        ,____
                                                                        , State I Province I Region
                                                                                            ---------
 Postal I Zip Code                                                       Country
                  ,,,,,,,,   ,,,,,,,,,...                                          ,,,,,,,,,,,   .. ,,.,,,,,,,,,,


Have you ever declared bankruptcy? •                               Do you owe any taxes for the current or previous tax years? •
QYes QNo                                                           OYes ONo

Do you have any claims or lawsuits?         *                      Do you own or rent your primary residence?                  *
OYes QNo                                                           QOwn     O Rent

Comp.filJy Information
What kind of business do you have? •                                                                     Legal Business Name   *
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.46 Page 46 of 50


0   Corporation   O Partnership O Propriatorship O LLP O LLC O LP                                                                                                      Skywalker Industries


Doing Business As (OBA)                                               Type of Business         *                                                                    EIN Number or Tax Number
 Skywalker Industries                                                 ' Restaurant


Business Phone Number       *                                                                                                                                       Business Inception Date                  *
                                                                                                                                                                       -
                                                                                                                                                                       --  "··"·-··· ·-· -~·
 555-555-5555                                                                                                                                                       jJan1,2010
                                                                                                                                                                                               ---
Business Address (No PO Boxes)   *
                                     ······························
 Address Line 1

 Address Line 2

 City                                                                                                               State / Province / Region

                                                                                                                     Country                                                                                               V


Shareholder #1 Name     *                                                                                                                                                                      Pe!~e~tage Owned :_ ___ _
 First                                                                      Last                                                                                                           ! 50%

Shareholder #2 Name (if applicable)                                                                                                                                                            Percentage Owned
 First                                                                  · Last                                                                                                                  50%

Website (leave blank if not applicable)                               Gross Annual Business Revenue •                                                                                          Average Bank Balance   *
 Leave blank if you don't have one                                     $100000                                                                                                                  $3000


Desired Loan Amount   *                                               Number of Deposits Per Month •                                                                                      . Desired Term Length •
                                                                                                                              ······················································
 $100000                                                              '10                                                                                                                      ' 12 months


Do You Have A business Checking Account? •                                                                                             Do You Have an Outstanding Merchant Cash Advance?                                   *
OYes QNo                                                                                                                               QYes                  O No

Do you accept more than 50% of your sales on credit or debit card? •                                                                   Do you rent or own your business building? •
OYes QNo                                                                                                                               QRent QOwn


Landlord Name (if renting)                                                                                                             Landlord Phone # (if renting)
 John Doe                                                                                                                              : 555-555-5555


Owner #2 Information (if af!P-licable)

Full Name                                                                                                                                                                              Email
 First                                                                , Last


Phone Number                                                          Date of Birth                                                                                                    SIN Number
                                                                                      ··············································
 555-555-5555                                                          January 1, 1980
    Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.47 Page 47 of 50


Address (No PO Boxes)
 Address Line 1

 Address Line 2

 City

; Postal / Zip Code                                                Country


Have you ever declared bankruptcy?                                Do you owe any taxes for the current or previous tax years?
QYes QNo                                                         QYes QNo


Do you have any claims or lawsuits?                               Do you own or rent your primary residence?
QYes QNo                                                          Q0wn ORent


Attach 3 months of bank statements here (PDF format)   *
           J   or drag files here.


"The personal information may be gathered and used by a third party and its assignees and potential assignees, to provide
products and to perform services as may be requested by you. We may also disclose your personal information to third
parties such as the manufacturer of your vehicle, credit reporting agencies, financial institutions of financing companies, your
insurance agent or company and/or companies which provide or insure warranties relating to your vehicle. You are entitled to
access this personal information that you provide and you may ask that it be updated and rectified. I acknowledge that the
information, including personal information, may be processed and stored outside of Canada. We may also disclose your
personal information where we are permitted by law to do so. By signing this document below, you have consented to these
uses and disclosures."

                                                                  Owner #2 Signature
                                                                    ···•- ..---•"-···-"-•




Date*
 2019-03-12




Current Outstanding Business Debts (To Be Completed By_.Applicant Business Owner)

Complete this form detailing all outstanding business debts. The more detail you include, the easier it will be for the
Underwriter to accurately assess your opportunity. E-mail this completed form back to your Account Manager or to
scott@herbergcapital.com. Note: If you have a large number of equipment finance agreements you can provide a combined
total of those obligations in a single line.
    Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.48 Page 48 of 50



Current Outstanding Business Debts

     Debt 1
     Creditor/Lender Name                                              Origination Date
                                                                                    ............................................................••




     Current Outstanding Balance                                       Required Monthly Payment



     Credit Limit (only for credit cards or lines of credit)           What did you use this debt for?*                                              *


     Do You Plan to pay off this debt with a Herberg Capital
     Loan?
     QYes @No




     Please make sure the information above reflects the current debt on your business and matches your balance sheet.

List of Options:
O Purchase another business                                         O Pay off existing business debt
O Acquire new contracts                                             O Purchase supplies and materials
O Purchase equipment                                                O Market and advertise my business
O Purchase inventory                                                O Hire new employees
O Remodel the business location                                     O Purchase new real estate
O Open a new location                                               O Pay off taxes, tax liens or judgments
O Develop a new product or service                                  O Other

By typing your name below, each of the business and its owner or officer whose name you have entered below in this form
(individually and collectively, "you") authorize Herberg Capital, Inc. and its affiliates (individually and collectively, "us," "our" or
"we") via electronic signature to verify information entered above using third-party information services and your credit report,
and you agree that we may contact third parties to verify any such information relating to this form or your loan application.
We may use information in this form for authentication purposes, to make credit decisions, and for related purposes. In the
event your loan application is approved for listing on our marketplace, you agree that we may share certain information
derived from this form, your loan application or credit report, or other information collected from you during this loan
 application process with third parties. Such information will be displayed on our marketplace with your listing, although it will
 only be viewable by institutional or accredited registered investors.

 In addition, you represent and affirm: (i) the information and statements contained herein are current, true and complete and
 are made under the penalty of perjury or un-sworn falsification to us to the extent permissible under applicable law; (ii) you are
 authorized to submit this form on behalf of the person and/or business whose name(s) you have entered in this form; (iii) you
 understand that this form does not commit us to making a loan; and (iv) you have read and agree to our Terms of Use and
 Privacy Policy located on our website at www.herbergcapital.com

 Business Name:
     Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.49 Page 49 of 50




Owner/Officer Signature:                    Date:
                                                                :a
                                                                l




Your Name:



                                                                           Save
Case 3:20-cv-01686-AJB-AGS Document 1 Filed 08/28/20 PageID.50 Page 50 of 50




                       Court Name: USOC California So.Jth:lm
                       OMslon: 3
                       Receipt ~bar: CAS12:Bli
                       Cash1ar ID: afullar
                       Transaction Date: 00/28/2020
                       Payer Name: Anton A. Ewing Trustee
                       CIVIL FILI~ FEE
                        For: Anton A. Ewing Trustee
                        Case/Party: D-CAS-3-20-CV-001686-001
                        Am0U1t :       $400 .00
                       a-Ea<.
                        aieck/ltrey Order ~ : 1300
                        Amt Terdered: $400.00
                       Total Ile:  1400.00
                       Total Tmred: 400.00
                       aiaree   Amt:     o.oo

                       Til!ra wlll be a f00 of $53.00
                       char!JXI for any retum3d cta:k .
